              Case 3:20-cv-05354-RAJ Document 18 Filed 09/09/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE
10   SCOTT DURRANT,                                   Civil No. 3:20-CV-05354-RAJ
11
                           Plaintiff,
12
                           vs.                         ORDER
13
     COMMISSIONER OF SOCIAL
14   SECURITY,

15                         Defendant.
16
     Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date shall be
17
     amended as follows:
18

19   Defendant shall have up to and including October 6, 2020, to file a response to Plaintiff’s

20   Complaint, including the certified administrative record. The certified administrative

21   record shall be filed within ten days of its availability to the Office of the General

22   Counsel, if it can be filed earlier than the aforementioned date.

23

24

     Page 1    ORDER - [3:20-CV-05354-RAJ]
               Case 3:20-cv-05354-RAJ Document 18 Filed 09/09/20 Page 2 of 2


 1
     If the Commissioner is unable to file the certified administrative record by that date, the
 2
     Commissioner shall file another motion for extension every 28 days until the certified
 3
     administrative record becomes available.
 4

 5            DATED this 9th day of September, 2020.

 6

 7
                                                       A
                                                       The Honorable Richard A. Jones
 8
                                                       United States District Judge
 9

10

11                        ____________________________________

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [3:20-CV-05354-RAJ]
